DETAILED ACTION
This communication is a final officeaction on the merits on patent application 16/681,250, attorney docket 151277.02 which has an claimed effective filing date of 11/12/2018, based on Japanese application JP 2018-212185, filed 11/12/2018 assigned to Tianma Japan, Ltd. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1 – 13 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
In his response dated 5/11/2021, applicant points to figure 2 to traverse the drawing objection for not showing a claimed microcavity.  Figure 2 does not show a microcavity, so the drawing objection is maintained.
Applicant correctly asserts that the amended claims overcome the §112b rejection for omitting an essential relationship between the peak wavelength and the luminosity curve
Applicant asserts that the luminosity curve is known in the art, but fails to provide any support for a standard definition.  This argument is a conclusory statement presented as evidence, and lacks factual support as required by 37 CFR 1.131. The MPEP states: “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what 
Applicant argues that Hasegawa does not teach the claimed display device.  Examiner disagrees.  All of the structure claimed is taught by the prior art Hasegawa.  Applicant does not provide structural differentiation that would distinguish the device from the prior art, so the examiner must maintain the rejection.
Examiner offered to discuss possible amendments that would describe potentially novel features, however, after reading the specification, examiner was not able to provide any suggestion for a path to a patentable claim or an amendment that would overcome the enablement rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microcavity structures must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.




Claims 1-13 are rejected under 35 U.S.C. 112(b)  as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The application discloses that the prior art teaches that top emission LEDs with microcavities and cap layers are known to improve  luminosity at a selected wavelength 

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
“when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938));… Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 
Here, Claims 1-13 are rejected under §112(b) because boundaries of the claim are unclear.  The claim recites a result achieved, but does not recites any novel structure responsible for achieving the result. Claim 1 recites structure that is admitted in paragraphs [0006-0008] of the specification to be known in the art.

In addition, claim 1 4, recite the limitation "the luminosity curve”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 5, 6 and 8 recite the limitation "the peak wavelength.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the luminosity curve15a” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the peak wavelength of a 15multiple interference spectrum caused by the microcavity structure…” it is not clear how a peak wavelength is defined.  
Claim 1 recites “a wavelength range where the peak wavelength…” it is not clear how the range is defined. 


Claims 1-6, and 8-12 recite a viewing angle.  This is indefinite. The term “viewing angle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1, 2, 4-6, 8 and 10-12, recite “a microcavity structure” the claims recite a shared microcavity, but there is no support in the specification for a shared microcavity.
Claim 1 recites “and the emission spectrum slopes positively.”  It is not clear what part of the emission spectrum slopes positively, or which light emitting element of the plurality is being measured. The specification shows only a portion of the emission spectrum sloping positively, examiner guesses that the applicant intended a comma before the limitation, but will not examine the claim on this narrow interpretation.
Claims 1 recites, “wherein, within a wavelength range where the peak wavelength of a 15multiple interference spectrum caused by the microcavity structure varies when the viewing angle varies from 0 to 60…” This is indefinite because the claim does not require a wavelength.
Claim 1 recites “…wherein the peak wavelength of an emission spectrum of the first light-emitting film is in a wavelength range where the luminosity curve slopes negatively…” The meets and bounds of this limitation are not clear because the range is arbitrary.  In addition, the peak wavelength will always be an inflection point, so any non-infinitesimal range will include a portion that is negatively sloped. 

Claim 4 recites a microcavity structure, a multiple interference spectrum, and the luminosity curve.  The element lack antecedent basis because the elements are already claimed as a different element.
Claim 5 recites multiple interference spectrum.  The element lack antecedent basis because the element is already claimed.
Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the luminosity curve and the light emitting elements. It is not clear what element creates the measured curve; and “a 15multiple interference spectrum” is not related to any structure.  
Claims 2-7 and 8-13 depend from claims 1 or 8 and carry the same defects.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (U.S. 2007/0252520).

As for claim 1,
Hasegawa teaches in figure 8 display device comprising: a substrate (11); and 
5a plurality of first light-emitting elements (R – red LEDs) having a microcavity structure (called a resonator structure, not shown, but between the reflective electrode 2 and the hole transport layer [0030]) on the substrate, 
wherein each of the plurality of first light-emitting elements includes: 
a first light-emitting film (4): 
and a first upper electrode (7) and a first lower electrode (20) sandwiching 10the first light-emitting film, 
wherein the peak wavelength of an emission spectrum of the first light-emitting film is in a wavelength range where the luminosity curve slopes negatively (see figure 3, at 0 degrees and table 4), 
wherein, within a wavelength range where the peak wavelength of a 15multiple interference spectrum caused by the microcavity structure varies when the viewing angle varies from 0 to 60, the luminosity curve slopes negatively (the green LED is shown in figure 3 and would be compared to figure 4. However, the intensities would be 
Examiner notes that where the claimed and prior art products are identical or identical in structure or composition, or are produced by identical or identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 

As for claim 202,
Hasegawa teaches the display device according to claim 1, wherein a second derivative of the emission spectrum takes a value not less than 0 within the wavelength range where the peak wavelength of the multiple interference spectrum caused by the microcavity structure varies when the viewing angle varies from 00 to 60 degrees (there is a positive curvature derivative shown in figure 4).
Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the results must be the same. 

As for claim 3,
Hasegawa teaches the display device according to claim 1, 
wherein each first light-emitting element has a peak wavelength of an external emission spectrum in a range from 625 nm to 700 nm when the viewing angle is 0 (the red LED is in the range of 625-700).
Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the results must be the same. 

 
As for claim 4,
Hasegawa teaches the display device according to claim 1, further comprising a plurality of second light-emitting elements having a microcavity structure on the substrate, 
wherein each of the plurality of second light-emitting elements 5includes: 
a second light-emitting film (4): and a second upper electrode (7) and a second lower electrode (20) sandwiching the second light-emitting film, 
wherein the peak wavelength of an emission spectrum of the second 10light-emitting film is in a wavelength range where the luminosity curve slopes negatively (Not shown, but would be similar to figure 3, at 0 degrees but at a higher wavelength), 
wherein the difference between the peak wavelength of the emission spectrum of the second light-emitting film and the peak wavelength of a multiple interference spectrum caused by the microcavity structure of a 15second light-emitting element is smaller than the difference between the peak wavelength of the emission spectrum of the first light-emitting film and the peak wavelength of the multiple interference spectrum caused by the microcavity structure of a first light-emitting element when the viewing angle is 00. 
Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the results must be the same. 

As for claim 5,

Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the results must be the same. 

As for claim 6,
Hasegawa teaches the display device according to claim 5, wherein the peak wavelength of the emission spectrum of the second light-emitting film is the same as the peak wavelength of the multiple interference spectrum caused by the 23microcavity structure of the second light-emitting element when the viewing angle is 00.
Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the results must be the same. 
  
As for claim 7,
Hasegawa teaches the display device according to claim 4, wherein a relation n2 > n1 is 5satisfied, where n1 represents a refractive index of a cap layer of the first light-emitting element and n2 represents a refractive index of a cap layer of the second light-emitting element.  
Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the results must be the same. 

As for claim 8,
Hasegawa teaches a display device comprising:  
10a substrate (11); and 
a plurality of first light-emitting elements (red stacks) having a microcavity structure on the substrate (called a resonator structure, not shown, but between the reflective electrode 2 and the hole transport layer [0030]), 
wherein each of the plurality of first light-emitting elements includes: 
a first light-emitting film (4) and 15a first upper electrode (7) and a first lower electrode (20) sandwiching the first light-emitting film,
 wherein the peak wavelength of an emission spectrum of the first light-emitting film is in a wavelength range where the luminosity curve slopes negatively (see figure 3, at 0 degrees and table 4), and  
20wherein, within a wavelength range where the peak wavelength of an external emission spectrum of a first light-emitting element varies when the viewing angle varies from 0 to 60 degrees, 
Au'V in a u'V chromaticity diagram takes a value not more than 0.07; and 25the variation in normalized luminance per degree of viewing angle is not less than -0.025 and not more than 0. 
Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the claimed results must be the same. 
 
As for claim 9,

Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the results must be the same. 
  
As for claim 10,
Hasegawa teaches the display device according to claim 8, further comprising 
a plurality of second light-emitting elements (blue) having a microcavity structure on the 5substrate (called a resonator structure, not shown, but between the reflective electrode 2 and the hole transport layer [0030]), 
wherein each of the plurality of second light-emitting elements includes: 
a second light-emitting film ((4): and a second upper electrode (7) and a second lower electrode (20) 10sandwiching the second light-emitting film, 
wherein the peak wavelength of an emission spectrum of the second light-emitting film is in a wavelength range where the luminosity curve slopes negatively (see figure 3, at 0 degrees and table 4), 
wherein the difference between the peak wavelength of the emission 15spectrum of the second light-emitting film and the peak wavelength of the multiple interference spectrum caused by the microcavity structure of a second light-emitting element is smaller than the difference between the peak wavelength of the emission spectrum of the first light-emitting film and the peak wavelength of the multiple interference spectrum 
Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the results must be the same. 

As for claim 11,
Hasegawa teaches the display device according to claim 10, 
wherein the peak wavelength of the multiple interference spectrum caused by the microcavity structure of 25the second light-emitting element is within a wavelength range where the slope of the emission spectrum of the second light-emitting film is not less than 0 when the viewing angle is 00.  
Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the results must be the same. 

As for claim 12,
Hasegawa teaches the display device according to claim 11, 
wherein the peak wavelength 25of the emission spectrum of the second light-emitting film is the same as the peak wavelength of the multiple interference spectrum caused by the microcavity structure of the second light-emitting element when the viewing angle is 00.  
Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the results must be the same. 

As for claim 13,
Hasegawa teaches the display device according to claim 10, 
wherein a relation n2 > n 1 is satisfied, where n1 represents a refractive index of a cap layer of the first light-emitting element and n2 represents a refractive index of a cap layer of the second light-emitting element.
Examiner notes that Hasegawa teaches an identical structure, so as discussed above, the results must be the same. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.